 


109 HR 1239 IH: Berry Amendment Notification Act
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1239 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Hayes introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To require notice of exceptions applied by the Department of Defense to certain requirements to procure items made in the United States. 
 
 
1.Short titleThis Act may be cited as the Berry Amendment Notification Act.  
2.Amendments to domestic source requirements 
(a)NoticeSection 2533a of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(k)Notification required within 7 days after contract award if certain exceptions appliedIn the case of any contract for the procurement of an item described in subparagraph (B), (C), (D), or (E) of subsection (b)(1), if the Secretary of Defense or of the military department concerned applies an exception set forth in subsection (c) or (e) with respect to that contract, the Secretary shall, not later than 7 days after the award of the contract, post a notification that the exception has been applied on the Internet site maintained by the General Services Administration known as FedBizOps.gov (or any successor site).. 
(b)Clothing materials and components coveredSubsection (b) of section 2533a of title 10, United States Code, is amended in paragraph (1)(B) by inserting before the semicolon the following: and the materials and components thereof, other than sensors, electronics, or other items added to, and not normally associated with, clothing (and the materials and components thereof). 
 
